GLADNEY, Judge.
This is a companion suit with that of Morris v. Weaver, La.App., 81 So.2d 19. The two cases were consolidated for purposes of trial and arise out of an automobile accident which occurred near the city limits of Oil City, in Caddo Parish, on August 25, 1953.
All the issues of fact and law herein involved have been explored in the case of Morris v. Weaver, supra, and require no-further discussion herein. The judgment from which appealed is, therefore, affirmedl at appellant’s cost.